PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/281,668
Filing Date: 21 Feb 2019
Appellant(s): Wernersbach et al.



__________________
Patrick S. Yoder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 12, 2021 .

.
The following ground(s) of rejection are applicable to the appealed claims.
 I. Claim(s) 21-27, 31-32 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopatinsky (US 2008/0011184).
Lopatinsky discloses an assembly shown in Fig. 1, which is readable as a track module including a combination curved and integral straight portions and capable of connection to another track module to form a continuous track, such as a track configuration shown in Fig. 2 of Lopatinsky or a track configuration in the form of an S-shape formed by connecting two track modules shown in Fig. 1 of Lopatinsky. The track module of Lopatinsky (Fig. 1) further includes a continuous stator formed by electromagnetic coils 8 disposed such that, in operation, the electromagnetic coils are energized to drive movers along the track. The structure of Lopatinsky is considered to include the combination of features recited in instant claim 21.
Regarding instant claims 22-26, consider the 180 degree curved portion shown in Fig. 1 of Lopatinsky. Further such 180 degree curved portion of Lopatinsky is also readable as covering/extending around various other angles of less than 180 degrees, including angles less than approximately 45 degrees, approximately 45 degrees, less than approximately 90 degrees, and approximately 90 degrees. On the other hand, the curved portion under consideration does not have to be the entire 180 degree curved portion shown in Fig. 1 of Lopatinsky, but rather it can be a small portion of such full 180 degree curved portion, wherein such small portion can be a portion approximately less 
Regarding instant claim 27, consider Fig. 1 of Lopatinsky, wherein two straight portions 5A, 5B are disposed on both of two opposite ends of the curved portion.
Regarding instant claim 31, consider Fig. 1 of Lopatinsky, wherein coils 8 are readable as being provided around a periphery, e.g. the inner periphery, of the track module.
Regarding instant claim 32, consider Fig. 1 of Lopatinsky, wherein coils 8 are provided generally in a plane near a top or bottom surface of the track module.
Regarding instant claim 39, the structure shown in Fig. 1 of Lopatinsky is considered to include the features of claim 39, wherein at least part of the track module shown in Fig. 1 of Lopatinsky is capable of flipping for assembly with other track modules.
II. Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Takeuchi (US 2009/0132139).
Lopatinsky is applied above.
Takeuchi (Fig. 3) shows a road/track section including a straight portion entering a modified geometry curved portion.
In view of Takeuchi, it would have been obvious to one of ordinary skill in the art to alternatively modify the curved portion of the track module of Lopatinsky to include a modified spline geometry, similar to that taught in Takeuchi, to achieve expected advantages thereof, such as facilitating a smooth travel into and out of the curved 
Regarding instant claim 30, consider Fig. 3 of Takeuchi, wherein the curved portion comprised a modified spline having an equation-generated segment (i.e. the entrance clothoid section), and a transition-generated segment (i.e. the constant R section), with a smooth transition between the two sections. The structure of Lopatinsky, as modified, is considered to include similar features associated with each of the entering and existing straight portions.
 III. Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Ross (US 3,886,383).
Lopatinsky is applied above.
Ross discloses a linear motor part comprising a plurality of laminates 10, 12 having slots in between teeth 14 for electromagnetic coils 44, and wherein the slots are provided along an outer periphery of the linear motor part. In view of Ross, it would have been obvious to one of ordinary skill in the art to alternatively construct the linear motor part in the track module of Lopatinsky with a configuration similar to that taught by Ross to achieve expected advantages thereof, such as providing maximum power lateral stability and minimum power consumption in minimum mean length turn windings for a required magnetic flux. The structure of Lopatinsky, as modified, is considered to include the combination of features of instant claims 28-29, wherein the linear motor part in the track module is readable as a stator part.
IV. Claims 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Miyajima (US 2009/0319126).

Miyajima discloses a track curved portion including a modified spline geometry comprising at least two different adjacent non-constant radius spline segments, i.e. 1st and 2nd non-constant radius spline segments having different generators shown the examiner’s annotated Fig. 2 of Miyajima below).
	
    PNG
    media_image2.png
    483
    816
    media_image2.png
    Greyscale

In view of Miyajima, it would have been obvious to one of ordinary skill in the art to alternatively modify the curved portion of the track module of Lopatinsky to include a modified spline geometry, similar to that taught in Miyajima, to achieve expected advantages thereof, such as facilitating a smooth travel into and out of the curved portion. The structure of Lopatinsky, as modified, is considered to include the features required in instant claim 33.

Regarding instant claim 38, the structure of Lopatinsky, as modified, is considered to include two integral straight portions on both of two opposite ends of the curved portion.
(2) Response to Argument
Appellant argues that Lopatinsky never describes or shows “a curved-straight track module” as required by all of the independent claims, and that the structure shown in Fig. 1 of Lopatinsky includes lines that represent joints between straight track sections 5A, 5B and curved section 5 such that the joined straight and curved track sections do not form a curved-straight track module. See the brief, page 6, paragraphs 3-4. Appellant also argues that the term “module” has been misinterpreted. See the brief, page 8.

    PNG
    media_image3.png
    426
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    474
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    447
    438
    media_image5.png
    Greyscale

 Note that the term “module” is generally known as for example “each of a set of standardized parts or independent units that can be used to construct a more complex structure” (an exemplary definition from Oxford Languages). Such reference to an exemplary definition from Oxford Languages is made merely in response to appellant’s argument. In the instant case, the unit including combined curved and straight track sections as shown in Fig. 1 of Lopatinsky is obviously readable as an independent unit (module) that can be used to construct a more complex structure. Consider for example the independent track unit (module) shown in Fig. 1 of Lopatinsky can be used in combination with other track unit(s) to form a more complex track structure, such the track structures shown in Figs. 2 and 3 of Lopatinsky or a track structure in the form of an S-shape. It is noted that in the instant specification, for example in paragraph [0007], straight and curved track modules are described as being interconnected, and in paragraph [0060], curved track module 256 is described as being in the form of a 
Appellant also argues that Lopatinsky never describes or shows “an integral straight portion” as required by all of the independent claims (Brief, p. 6, para 3) and that the term “integral” has been misinterpreted (Brief, p. 9). Note that the term “integral” used in the instant claims refers to “an integral straight portion” instead of an integral structure including both straight and curved track portions. In the instant case, each of straight track sections 5A, 5B shown in Fig. 1 of Lopatinsky is readable “an integral straight portion” as claimed. On the other hand, the term “integral” is generally known as for example “formed as a unit with another part” in accordance with a definition from Merriam-Webster. Such reference to a definition from Merriam-Webster is made merely in response to appellant’s argument. In the instant case, the straight track sections 5A, 5B and the curved track section 5, shown in Fig. 1 of Lopatinsky, are together formed a unit readable as an integral structure.
Regarding instant claim 39, wherein appellant argues that it would seem impossible for the track sections of Lopatinsky to be flipped and remain operational, and that nothing in the reference of Lopatinsky supports an assumption that the track sections of Lopatinsky can be flipped (Brief, p. 7). It is noted that in the last part of to permit flipping”. Since nothing in Lopatinsky prohibits or discourages flipping the track sections or suggests that the track sections would not be operational when flipped, it would be unreasonable for the appellant to conclude that “it is impossible” to do so. On the contrary, it is obvious that the track sections of Lopatinsky can be flipped or has a configuration that permits flipping to interact with other types of moving objects/vehicles, such as objects/vehicles having secondary magnetic elements positioned on tops of the vehicles to interact with magnetic coils 8 of the flipped track sections. In paragraph [0061] of the instant specification, the track module is sketchily described as being capable for use in a flipped position, without anything else in the claims to further specify the track section configurations to exclude the structure of Lopatinsky.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MARK T LE/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        
Conferees:
Samuel Morano: 
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        
Richard Goldman:
/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.1